DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The proposed amendments submitted 05/06/2022 have been entered. Claims 1 and 6-15 are currently pending where claims 2-5 have been cancelled from consideration. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 9, 10, and 15 re rejected under 35 U.S.C. 103 as being unpatentable over US 6558131 (Nash hereinafter) in view of US 2066/0289288 (Finn hereinafter).
Regarding claim 1, Nash teaches a liquid ring pump that discloses a suction line (Suction line along 40 in Figure 2); an exhaust line (Exhaust line along 46); an operating liquid line (Liquid line 62); a liquid ring pump (Pump 10) comprising a suction input coupled to the suction line (Port of 40 into the actual pump body), an exhaust output coupled to the exhaust line (Port of 46 leaving the actual pump body), and a liquid input coupled to the operating liquid line (Port of 62 into the actual pump body); one or more regulating devices configured to control flow of the operating liquid into the liquid ring pump (Valve 60 with 70); a first sensor configured to measure a first parameter, the first parameter being a temperature of an exhaust fluid of the liquid ring pump (Sensor 47 per Column 3 Lines 47-55); a second sensor configured to measure a second parameter, the second parameter being a parameter of an operating liquid received by the liquid ring pump via the operating liquid line (Sensor 72 per Column 3 Lines 17-39 and 47-55); and a controller operatively coupled to the first sensor, the second sensor, and the one or more regulating devices, the controller is configured to: determine a function of the first and second parameters, and control the one or more regulating devices based on the determined function (Controller 80, Column 3 Line40 through Column 4 Line 10).
Nash is silent with respect to the second parameter being an operating temperature, and the controller the determining function being ΔT = T1 – T2 wherein T1 is the first parameter and T2 is the second parameter.
However, Finn teaches a control method and fluid monitoring of a fluid through a radiator. While Finn does not disclose a liquid ring pump, the ability to monitor the inlet temperature and outlet temperature of fluid system is common between the Nash and Finn references. Finn discloses monitoring an inlet temperature, an outlet temperature, and using the temperature differential to control the system (¶ 199). The resultant combination would make the second parameter of Nash a sensed outlet temperature and Finn would allow Nash to monitor the temperature differential between the inlet and outlet sensors. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the controller and sensing of Nash with the outlet temperature sensing and comparator of Finn to ensure that the pump is operating within allowable temperature bounds. 
Regarding claim 9, Nash’s modified teachings are described above in claim 1 where Nash further discloses an operating liquid recycling system configured to recycle operating liquid in the exhaust fluid of the liquid ring pump back into the liquid ring pump (Operating line from 46 to separator 50 back to line 62 and into the pump per Figure 2).
Regarding claim 10, Nash’s modified teachings are described above in claim 9 where Nash further discloses that the operating liquid recycling system comprises a separator configured to separate operating liquid from the exhaust fluid of the liquid ring pump (Separator 50).
Regarding claim 15, Nash teaches a liquid ring pump and method of control that discloses a suction line (Suction line along 40 in Figure 2); an exhaust line (Exhaust line along 46); an operating liquid line (Liquid line 62); a liquid ring pump (Pump 10) comprising a suction input coupled to the suction line (Port of 40 into the actual pump body), an exhaust output coupled to the exhaust line (Port of 46 leaving the actual pump body), and a liquid input coupled to the operating liquid line (Port of 62 into the actual pump body); one or more regulating devices configured to control flow of the operating liquid into the liquid ring pump (Valve 60 with 70); the method comprising: measuring, by a first sensor, a first parameter, the first parameter being a temperature of an exhaust fluid of the liquid ring pump (Sensor 47 per Column 3 Lines 47-55); measuring, by a second sensor, a second parameter, the second parameter being a parameter of an operating liquid received by the liquid ring pump via the operating liquid line (Sensor 72 per Column 3 Lines 17-39 and 47-55); and controlling, by a controller operatively coupled to the first sensor, the second sensor, and the one or more regulating devices, the controller is configured to: determine a function of the first and second parameters, and control the one or more regulating devices based on the determined function (Controller 80, Column 3 Line40 through Column 4 Line 10).
Nash is silent with respect to the second parameter being an operating temperature, and the controller the determining function being ΔT = T1 – T2 wherein T1 is the first parameter and T2 is the second parameter.
However, Finn teaches a control method and fluid monitoring of a fluid through a radiator. While Finn does not disclose a liquid ring pump, the ability to monitor the inlet temperature and outlet temperature of fluid system is common between the Nash and Finn references. Finn discloses monitoring an inlet temperature, an outlet temperature, and using the temperature differential to control the system (¶ 199). The resultant combination would make the second parameter of Nash a sensed outlet temperature and Finn would allow Nash to monitor the temperature differential between the inlet and outlet sensors. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the controller and sensing of Nash with the outlet temperature sensing and comparator of Finn to ensure that the pump is operating within allowable temperature bounds.
Claims 6, 7, 11, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over US 6558131 (Nash) in view of US 2006/0289288 (Finn) and further in view of US 2018/0245594 (Chabala hereinafter).
Regarding claim 6, Nash’s modified teachings are described above in claim 1 but are silent with respect to the one or more regulating devices comprise a pump configured to pump the operating liquid to the liquid ring pump via the operating liquid line.
However, Chabala teaches a liquid ring pump system with a pump configured to pump the operating liquid to the liquid ring pump (Pump 312 in Figure 3 with ¶ 20-22).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the liquid return system of Nash with the pump of Chabala to ensure the proper liquid flow rate is maintained while not relying on gravity to allow for more robust applications.
Regarding claim 7, Nash’s modified teachings are described above in claim 6 where the combination of Nash and Chabala would further disclose that the controller is configured to determine an operating speed for the pump based on sensor measurements of the first sensor and the second sensor, and to control the pump in accordance with the determined operating speed (¶ 20-22 of Chabala).
Regarding claim 11, Nash’s modified teachings are described above in claim 9 but are silent with respect to the operating liquid recycling system comprises a cooling means configured to cool the recycled operating liquid prior to the recycled operating liquid being received by the liquid ring pump.
However, Chabala teaches a liquid ring pump system with a heat exchanger configured to cool the operating liquid to the liquid ring pump (Exchanger 314 in Figure 3 with ¶ 20).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the liquid return system of Nash with the heat exchanger of Chabala to ensure the proper liquid temperature.
Regarding claim 14, Nash’s modified teachings are described above in claim 1 where Nash further discloses a motor configured to drive the liquid ring pump (Motor 101); and a third sensor configured to measure a third parameter, the third parameter being a parameter of a gas being received by the liquid ring pump via the suction line (Sensor 41 per Column 3 lines 50-52); and wherein the controller is further operatively coupled to the third sensor Figure 2 with controller 80).
Nash is silent with respect to the controller is configured to control the motor based on sensor measurements of the first sensor and the third sensor.
However, Chabala teaches a liquid ring pump control scheme that utilizes sensed parameters to control the motor driving the liquid ring pump (¶ 22). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the controller of Nash to be able to control the motor of Nash per the teachings of Chabala to allow for a greater control over the system as a whole.
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over US 6558131 (Nash) in view of US 2006/0289288 (Finn) and further in view of US 2007/0110591(Urquhart hereinafter).
Regarding claim 8, Nash’s modified teachings are described above in claim 1 but are silent with respect to the controller being selected from the group of controllers consisting of a proportional controller, an integral controller, a derivative controller, a proportional-integral controller, a proportional-integral-derivative controller, a proportional-derivative controller, and a fuzzy logic controller.
However, Urquhart teaches a vacuum pump system that utilizes a PID controller (¶ 34).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the controller of Nash with the PID of Urquhart to allow for further control over the system therefore performing in a more optimal way. 
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over US 6558131 (Nash) in view of US 2006/0289288 (Finn) and further in view of US 7927080 (Muller hereinafter).
Regarding claim 12, Nash’s modified teachings are described above in claim 1 but are silent with respect to a non-return valve disposed on the suction line and configured to permit fluid flow into the liquid ring pump and to oppose fluid flow out of the liquid ring pump.
However, Muller teaches a liquid ring pump that discloses the use of a non-return valve on the suction line (Valve 3 in Figure 1 to pump 2).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the suction line of Nash with the non-return valve of Muller to prevent backflow. 
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over US 6558131 (Nash) in view of US 2006/0289288 (Finn) and further in view of US 2015/0030467 (Spies hereinafter).
Regarding claim 13, Nash’s modified teachings are described above in claim 1 but are silent with respect to a spray nozzle disposed on the suction line and configured to receive operating fluid and to spray the received operating fluid into the suction line.
However, Spies teaches a liquid ring pump that discloses a spray nozzle disposed on the suction line and configured to receive operating fluid and to spray the received operating fluid into the suction line (Figure 1, suction line 15 with nozzle 13 per ¶ 25).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the suction line and liquid line of Nash with the suction and liquid lines of Spies to allow for mixing of fluids prior to entering the pump.

Response to Arguments
Applicant’s arguments with respect to claims 1 and 6-15 have been considered but are moot because the new ground of rejection relies on newly combined references that were not applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CONNOR J. TREMARCHE whose telephone number is (571)272-2175. The examiner can normally be reached Monday - Thursday 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on (469)295-9278. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CONNOR J TREMARCHE/Primary Examiner, Art Unit 3746